*549MEMORANDUM**
Larry Wayne Byrd, a former Arizona state prisoner, appeals pro se the district court’s judgment dismissing as a sanction his 42 U.S.C. § 1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, see Halaco Eng’g Co. v. Costle, 843 F.2d 376, 380 (9th Cir.1988), and we affirm.
The district court did not abuse its discretion by dismissing Byrd’s action on the ground that he made false statements in his complaint and on his in forma pauper-is application. See Anheuser-Busch, Inc. v. Natural Beverage Distrib., 69 F.3d 337, 348 (9th Cir.1995) (upholding dismissal where party engaged in deceptive practices that undermined the integrity of the proceedings). Furthermore, Byrd failed to offer an explanation for making the false statements even after the district court ordered him to do so and warned him of the possibility of dismissal. See id. at 352 (“It is appropriate to reject lesser sanctions where the court anticipates continued deceptive misconduct.”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.